DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-3, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2017/0104416)  in view of Lu et al. (US 2017/0256538). 

With respect to claims 1, 18 Kataoka et al. ‘416 shows and discloses a  laser light source system (Fig 1, 2, 5, 9) comprising: a laser light source (Fig 1, 2: a laser light source 11a/11b/D1/N1/ N3  gate driving circuit); a first transistor device coupled to the laser light source (Fig 1, 5, 9: T1/T1a/1b a first transistor device couple to the laser light source); a second transistor device coupled to the laser light source (Fig 1, 5, 9: a second transistor device T2/T2a/2b coupled to the laser light source).  The claim further require wherein the first transistor device and second transistor device are arranged such that when both the first transistor device and the second transistor device are in an on-state, a laser drive circuit is complete and a laser drive current flows through the laser light source; and a controller arranged to control a state of the first switch and a state of the second switch, wherein the controller is configured to control a pulse emission of light from the laser light source by: a) switching on the first transistor device whilst the second transistor device is in an off-state; b) after switching on the first transistor device, turning on the laser light source by switching on the second transistor device such that both the first transistor device and second transistor device are in an on-state; and c) after switching on the second transistor device, turning off the laser light source by switching off the first transistor device.  Kataoka et al. ‘416 did not explicitly state as the above.  However, Kataoka et al. ‘416 shows and discloses a driving circuit (implies there is a controller) output control signal to the series transistors where first and second transistors are normally off, or where the first transistor is a normally  -on transistor and the second transistor  normally – off transistor, such that the laser drive current flow through the laser light source when both ON, (Fig 2: Section [021-025, 046, 088-096] ON/OFF driving circuit outputs control signal to transistor).   Therefore, it is within one skill in the art to recognize Kataoka et al. ‘416 having a controller that perform the above switching step, in order to turn ON/OFF of one the series transistors to allow current/power flow through the series transistors for the benefit turning ON/OFF one or both transistors for it intended control.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Lu et al. ‘538 of analogous art also shows and discloses transistors in series having timing control unit and drivers driving the transistor separately in such both drivers are both ON or both OFF  (Fig 2), or having one of the transistor OFF while the other transistor still ON (Fig 3, etc).  (TITLE; Abstract; Fig 1-4: 470 control unit, 462/466 driver 1 driver 2, 420/440 series transistors; Section [008-015]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Kataoka et al. ‘416 the controller and drivers as taught or suggested by Lu et al. ’538, for the benefit to switching the transistors ON/ON, OFF/OFF, ON/OFF, OFF/ON for its intended purposes. Since claim18, recites the same or similar limitation it is within one skill in the art to use Kataoka et al. ‘416 in view of Lu et al. ‘538 to recite the method  for controlling a pulse emission of light from a laser light source (Section [093, 115]).

With respect to claim 2, Kataoka et al. ‘416 in view of Lu et al. ‘538 shows wherein the controller is configured to turn off the laser light source by switching off the first transistor device whilst the second transistor device is still in the on-state (Fig 3: OFF/ON state).

With respect to claims 3, 19 Kataoka et al. ‘416 in view of Lu et al. ‘538 shows further configured to: d) after switching off the first transistor device, resetting the laser light source system by switching off the second transistor device such that the first transistor device and the second transistor device are both in the off-state (Fig 2, 3:  OFF/OFF).

With respect to claims 12, 20 Kataoka et al. ‘416 in view of Lu et al. ‘538 shows wherein the controller is configured to: generate a first control signal for controlling the state of the first transistor; and generate a second control signal for controlling the state of the second transistor, wherein the controller is configured to control a duration of the pulse emission of light from the laser light source by setting a time difference between a change in the second control signal causing the second transistor to turn on and a change in the first control signal causing the first transistor to turn off (Fig 2, 3, 4:  460/470 timing control unit setting time difference between changes).

With respect to claim 13, the claim further requires wherein the controller is configured to control the laser light source to emit the laser light pulse with a duration of less than 1 nanosecond.   Kataoka et al. ‘416 in view of Lu et al. ‘538 disclose transistor switch timing instant, without explicitly state the duration is less than 1 nanosecond.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves the routine skill in the art.  In this case, it is well-known technology of processors/drivers and transistors can switch less then 1nanosecond or in picosecond ranges. 

With respect to claim 14, Kataoka et al. ‘416 shows further comprising: a discharge transistor coupled to the laser light source and arranged to create a discharge path approximately at the time of switching off the first transistor device, so as to discharge parasitic charge associated with the laser light source (Fig 3, 10 : a transistor provide alternate discharge path).

With respect to claims 15, 18 Kataoka et al. ‘416 shows and discloses a laser light source controller for coupling to a laser driver circuit that comprises a first transistor, a second transistor and a laser light source (Fig 1, 2: 11a/11b driving circuit T1/T1a/1b a first transistor, a second transistor T2/T2a/2b and a light source 11a/11b/D1/N1/ N3 driving the transistor implies there is a light source controller).  The claim further requires wherein the laser light source controller is configured to: output a first control signal for controlling the first transistor; and output a second control signal to a second transistor that is coupled to the laser light source, wherein the first transistor, second transistor and laser light source are arranged in series such that when both the first transistor and second transistor are conducting, the laser light source turns on, wherein the laser light source controller is configured to control a pulse emission of light from the laser light source by: a) setting the first transistor to a conducting state using the first control signal whilst the second transistor device is in a non-conducting state; b) after setting the first transistor to the conducting state, turning on the laser light source by setting the second transistor to a conducting state using the second control signal such that both the first transistor device and second transistor device are conducting; and c) after setting the second transistor to the conducting state, turning off the laser light source by setting the first transistor to a non-conducting state.  
Kataoka et al. ‘416 did not explicitly state as the above.  However, Kataoka et al. ‘416 shows and discloses a driving circuit (implies there is a controller) output control signal to the series transistors where first and second transistors are normally off, or where the first transistor is a normally  -on transistor and the second transistor  normally – off transistor, such that the laser drive current flow through the laser light source when both ON, (Fig 2: Section [021-025, 046, 088-096] ON/OFF driving circuit outputs control signal to transistor).   Therefore, it is within one skill in the art to recognize Kataoka et al. ‘416 having a controller that perform the above switching step, in order to turn ON/OFF of one the series transistors to allow current/power flow through the series transistors for the benefit turning ON/OFF one or both transistors for it intended control.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Lu et al. ‘538 of analogous art also shows and discloses transistors in series having timing control unit and drivers driving the transistor separately in such both drivers are both ON or both OFF  (Fig 2), or having one of the transistor OFF while the other transistor still ON (Fig 3, etc).  (TITLE; Abstract; Fig 1-4: 470 control unit, 462/466 driver 1 driver 2, 420/440 series transistors; Section [008-015]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Kataoka et al. ‘416 the controller and drivers as taught or suggested by Lu et al. ’538, for the benefit to switching the transistors ON/ON, OFF/OFF, ON/OFF, OFF/ON for its intended purposes. Since claim18, recites the same or similar limitation it is within one skill in the art to use Kataoka et al. ‘416 in view of Lu et al. ‘538 to recite the method  for controlling a pulse emission of light from a laser light source (Section [093, 115]).

With respect to claim 16, Kataoka et al. ‘416 in view of Lu et al. ‘538 shows wherein the first control signal is for switching the first transistor from the non-conducting state to the conducting state, and wherein the laser light source controller is further configured to: output a third control signal for switching the first transistor from the conducting state to the non-conducting state, wherein the laser light source controller is configured to set the first transistor to the non-conducting state using the third control signal (Fig 2, 3: OFF/ON, ON/ON, OFF/OFF states; Section [008-015]).

With respect to claim 17, Kataoka et al. ‘416 in view of Lu et al. ‘538 shows further configured to control a time difference between setting the second transistor to the conducting state and setting the first transistor to the non-conducting state based on a target light emission duration (Fig 2, 3, 4:  460/470 timing control unit setting time difference between changes).

Allowable Subject Matter
4.	Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:
wherein switching on the first transistor comprises: pre-charging the first transistor by applying a turn-on voltage to a control terminal of the first transistor to charge a capacitance associated with the control terminal of the first transistor, and removing the turn-on voltage applied to the control terminal of the first transistor such that the first transistor is held in the on-state by the capacitance associated with the control terminal of the first transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828